
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.20


SETTLEMENT AGREEMENT AND
MUTUAL GENERAL RELEASE AND COVENANT NOT TO SUE


    This Settlement Agreement and Mutual Release and Covenant Not to Sue (the
"Agreement") is made and entered into as of the date of the last Party to
execute this Agreement by and between HearMe, a Delaware corporation ("HearMe"),
and GameSpy Industries, Inc., a California corporation ("GameSpy")
(collectively, the "Parties").

RECITALS

    WHEREAS, HearMe and GameSpy entered into an Asset Purchase Agreement on or
about December 18, 2000 ("APA");

    WHEREAS, pursuant to the APA, GameSpy executed a promissory note on or about
January 19, 2001 in favor of HearMe in the principal amount of $4,521,099.55
("Note");

    WHEREAS, HearMe and GameSpy entered into a Transition Services Agreement
dated as of January 19, 2001 ("TSA") pursuant to which GameSpy was to make
particular payments to HearMe;

    WHEREAS, on or about May 30, 2001, eFront Media, Inc. filed an Action
against HearMe and GameSpy for breach of written contract in Orange County,
California as Case No. 01CC06979 (the "Action");

    WHEREAS, HearMe contends that GameSpy is in breach of its obligations to pay
to HearMe (i) approximately $4,717,702.00 in principal and accrued interest
under the Note, and (ii) approximately $153,523.00 pursuant to or in connection
with the TSA (collectively, the "Claimed Amounts"), and GameSpy disputes
HearMe's contentions (the "Dispute"); and

    WHEREAS, except as otherwise set forth herein, the Parties have decided to
compromise, settle and dispose of all claims between them arising out of the
Dispute in order to avoid litigation and the attorneys' fees and costs
associated therein.

    NOW, THEREFORE, in consideration of the promises, covenants, representations
and warranties and other good and valuable consideration contained herein, it is
hereby agreed by and between the parties hereto as follows:

AGREEMENT

    1.  GameSpy's Obligations  

    In consideration of the releases set forth below and the transfer by HearMe
to GameSpy of the GameSpy Shares (as defined in and pursuant to Section 2
below), and in full payment of all claims arising out of or relating to the
Dispute, now or in the future, GameSpy agrees that:

    1.1 Simultaneously with the execution of this Agreement (the "Effective
Time"), GameSpy shall pay to HearMe the amount of $2,435,613.00 (the "Payment")
by wire transfer to the bank account separately designated by HearMe to GameSpy;
and

    1.2 GameSpy shall fully defend and indemnify HearMe without reservation of
rights against any and all liability, losses, damages, judgment, settlement
payments, attorneys' fees and other costs and expenses which HearMe would
otherwise suffer or incur in or relating to the Action.

    1.3 GameSpy has validly assumed all of HearMe's obligations and liabilities
under the Assumed Contracts (as defined in the APA) and shall meet all such
obligations and liabilities following the Effective Time (as defined in the
APA).

--------------------------------------------------------------------------------

    2.  HearMe's Obligations  

    In consideration of the releases set forth below, GameSpy's performance of
its obligations set forth in section 1 above and the representations and
warranties set forth below, and in full payment of all claims arising out of or
relating to the Dispute, at the Effective Time HearMe shall transfer to GameSpy
2,332,743 shares of Common Stock of GameSpy held by HearMe (the "GameSpy
Shares"). The Parties acknowledge and agree that 360,733 of the GameSpy Shares
(the "Escrow Shares") have been deposited with U.S. Bank Trust, National
Association (the "Escrow Agent"), as Escrow Agent pursuant to the Escrow
Agreement dated as of January 19, 2001 by and among HearMe, GameSpy and the
Escrow Agent (the "Escrow Agreement"). At the Effective Time, HearMe shall
deliver to GameSpy (a) a stock certificate representing at least 1,972,010 of
the GameSpy Shares (the "Non-Escrow Shares"), (b) an executed Stock Assignment
Separate From Certificate in substantially the form attached hereto as Exhibit A
with respect to the transfer of the Non-Escrow Shares, (c) an executed Stock
Assignment Separate From Certificate in substantially the form attached hereto
as Exhibit B with respect to the transfer of the Escrow Shares, and (d) an
executed copy of the Joint Escrow Agent Instructions in substantially the form
attached hereto as Exhibit C (the "Joint Instructions"). GameSpy represents and
warrants to HearMe that GameSpy has paid all amounts due and payable to the
Escrow Agent pursuant to Section 5(j) of the Escrow Agreement, and promptly
after the Effective Time GameSpy shall execute and deliver the Joint
Instructions to the Escrow Agent. If, following the transfer of the GameSpy
Shares to GameSpy, HearMe still holds shares of common stock of GameSpy, then
GameSpy agrees to promptly (and in any event within five (5) business days)
execute and deliver to HearMe a certificate representing such shares.

    3.  Mutual and General Release  

    3.1 In consideration of HearMe's covenants and obligations hereunder,
GameSpy, on behalf of itself, and its agents, employees (past and present),
officers (past and present), directors (past and present), attorneys, parents
(direct or indirect), subsidiaries, predecessors in interest, assigns and
successors, hereby forever releases, acquits and discharges HearMe, and its
agents, employees (past and present), officers (past and present), directors
(past and present), subsidiaries, attorneys, parents (direct or indirect),
predecessors in interest, assigns and successors, from any and all claims,
causes of action (whether at law or in equity, or otherwise), demands, debts,
obligations, liabilities, payments, transfers of money or things of value,
accounts, obligations, costs, attorneys fees, expenses, liens, rights of
indemnity (legal or equitable), rights of subrogation, rights of contribution,
rights of reimbursement, civil penalties and remedies, of any nature whatsoever,
that relate to and/or arise out of the Dispute or any past agreement between the
parties except as explicitly provided for in this agreement, provided, however,
that HearMe is not released from its obligations under this Agreement.

    3.2 In consideration of GameSpy's covenants and obligations hereunder,
HearMe, on behalf of itself, and its agents, employees (past and present),
officers (past and present), directors (past and present), attorneys, parents
(direct or indirect), subsidiaries, predecessors in interest, assigns and
successors, hereby forever releases, acquits and discharges GameSpy, and its
agents, employees (past and present), officers (past and present), directors
(past and present), attorneys, parents (direct or indirect), subsidiaries,
predecessors in interest, assigns and successors from any and all claims, causes
of action (whether at law or in equity, or otherwise), demands, debts,
obligations, liabilities, payments, transfer of money or things of value,
accounts, obligations, costs, attorneys fees, expenses, liens, rights, rights of
indemnity (except as provided in Section 1 or Section 12 of this Agreement),
rights of subrogation, rights of contribution, rights of reimbursement, civil
penalties and remedies, of any nature whatsoever, that relate to and/or arise
out of the Dispute or any past agreement between the parties except as
explicitly provided for in this agreement, provided, however, that GameSpy is
not released from its obligations under this Agreement.

2

--------------------------------------------------------------------------------

    3.3 The Parties each represent and warrant that none of the matters released
that are required to be released by such Party under Sections 3.1 and 3.2 above
has been assigned or transferred by such Party in whole or in part, and that
such Party is fully entitled and authorized to cause all of said respective
matters released, actually to be released in full as provided in Sections 3.1
and 3.2 above.

    3.4 The parties expressly understand and acknowledge that it is possible
that unknown losses or claims exist or that present losses may have been
underestimated in amount or severity, and that the parties expressly took that
into account in agreeing to execute this Agreement, and a portion of said
consideration and the mutual covenants contained herein, having been bargained
for between the Parties with the knowledge of the possibility of such unknown
claims, were given in exchange for a full accord, satisfaction and discharge of
all claims except as specifically set forth in Section 1, Section 9, Section 10
or Section 12 of this agreement.

    4.  Civil Code Section 1542.  Consequently, except as set forth in Section 1
or Section 10, as to the matters being released pursuant to this Agreement, the
Parties expressly waive all rights under California Civil Code Section 1542,
which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

    5.  General Representations and Warranties.  

    5.1 Each Party to this Agreement represents and acknowledges that it is
executing it completely voluntarily, and without any duress or undue influence
of any kind, from any source, and that it has full power, authority and legal
right to execute, deliver and perform all actions required under this Agreement.

    5.2 Each Party to this Agreement hereby represents and warrants to each
other Party hereto that in entering into this Agreement it has relied upon the
legal advice of its respective attorneys, who are the attorneys of its own
choice, and that the terms and legal effect of this Agreement have been
completely read and explained to it by its attorney and those terms and legal
effect are fully understood and voluntarily accepted it. This Agreement is the
product of negotiation and preparation by and amongst each Party hereto and
their respective attorneys, and each Party represents it has freely and
voluntarily consented to and authorized this Agreement. Accordingly, all parties
hereto acknowledge and agree that this Agreement shall not be deemed prepared or
drafted by one Party or another, or by the attorneys for one Party or another.

    5.3 The Parties covenant and agree that except as otherwise set forth herein
they will not permit to be filed or commenced in their name or on their behalf,
any lawsuit, arbitration or administrative claim against the other Party based
upon any claim related to and/or arising out of the Dispute.

    6.  Representations and Warranties of GameSpy.  GameSpy represents and
warrants to HearMe as follows:

    GameSpy has provided to HearMe its audited financial statements (including
balance sheet, income statement and statement of cash flows) as of and for the
year ended December 31, 2000 and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of the date of
this agreement (collectively, the "Financial Statements"). The balance sheet as
of the date of this agreement included in the Financial Statements (the "Current
Balance Sheet") accurately reflects the current assets of GameSpy, as determined
in accordance with generally accepted accounting principles, including, but not
limited to, cash and cash equivalents, short-term investments, and accounts
receivable ("Current Assets"). Except as set forth in the Financial Statements,
GameSpy has

3

--------------------------------------------------------------------------------

no material assets, accounts receivable or other rights to payments or
financing, contingent or otherwise (collectively, "Other Rights"), other than
assets, accounts receivables or other rights under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in the Financial Statements,
which, in both cases, individually or in the aggregate are not material to the
financial condition of the Company.

    7.  No Admission of Liability.  This Agreement is the result of good faith
compromise of disputed claims and shall never at any time or for any purpose be
considered an admission of the correctness of the claims advanced by either
Party, or of any liability by any Party, all of whom continue to deny all
liability, disclaim all responsibility, and dispute the factual allegations
claimed by the other Party.

    8.  Confidentiality.  

    8.1 Each Party to this Agreement shall not disclose the fact of this
Agreement, or any of its terms to any person except to their accountants and
lawyers, or as otherwise required by law (including, but not limited to,
HearMe's disclosure obligations under the federal securities laws) or in the
good faith operation of the Parties' respective businesses.

    8.2 This covenant not to disclose is subject to the following exception: If
either Party is asked about the status or outcome of the Dispute or any claim
potentially asserted by the other party with respect to the Dispute, the Party
may reply with the words: "the matter has been resolved," but shall not
otherwise indicate the terms or nature of the resolution of this Dispute.

    8.3 Disclosure of any of the terms of this Agreement by anyone to whom any
Party or Parties disclose shall be treated as an unauthorized disclosure by said
Party or Parties themselves.

    9.  Liquidated Damages.  HearMe is entering into this Agreement,
transferring the GameSpy Shares to GameSpy and compromising valuable rights to
the full Claimed Amount based in significant part upon reliance on GameSpy's
representations and warranties set forth above in Section 6. Accordingly, in the
event that GameSpy's actual Current Assets as of the date of this agreement (the
"Actual Current Assets") exceed the Current Assets reflected on the Current
Balance Sheet (the "Balance Sheet Current Assets") by more than ten percent
(10%), then GameSpy shall pay to HearMe as full and complete liquidated damages
a cash payment equal to 50% of the amount by which the Actual Current Assets
exceed the Balance Sheet Current Assets; provided, however, that the amount of
such liquidated damages shall in no event exceed $2,435,612.00 (the "Liquidated
Damages Amount"). Without admitting liability with respect to the Claimed
Amount, the Parties acknowledge and agree that the Claimed Amount exceeds the
Payment received by HearMe hereunder by the Liquidated Damages Amount.
Accordingly, the Parties acknowledge and agree that this Section 9 is a
specifically negotiated, agreed upon portion of the transactions contemplated by
this Agreement and that the Liquidated Damages Amount constitutes reasonable and
fair compensation for the breaches of the representations and warranties of
GameSpy referenced above in light of the compromise of HearMe's rights to the
full Claimed Amount hereunder and the transfer of the GameSpy Shares to GameSpy.

    10.  Other Transactions.  The parties acknowledge and agree that HearMe is
entering into this Agreement, transferring the GameSpy Shares to GameSpy and
compromising valuable rights to the full Claimed Amount based upon its
understanding that certain types of transactions are not imminent for GameSpy.
Accordingly, the parties agree that it is fair and reasonable for HearMe to
receive additional payments from GameSpy in the event that GameSpy engages in
certain transactions prior to December 31, 2001, as follows:

    10.1 Acquisition.  In the event that prior to December 31, 2001 GameSpy
shall enter into any agreement, letter of intent or other arrangement with
respect to any merger, consolidation, acquisition, or other transaction or
series of related transactions resulting in the holders of the outstanding
shares of capital stock of GameSpy holding less than 50% of the voting power of
the surviving entity (an "Acquisition Transaction"), then, payable immediately
prior to the closing of

4

--------------------------------------------------------------------------------

the Acquisition Transaction, HearMe shall be entitled to receive a cash payment
equal to the product of (a) the consideration per share of common stock of
GameSpy received by the shareholders of GameSpy in the Acquisition Transaction,
and (b) the number of GameSpy Shares as defined in Section 2 of this agreement
(as adjusted for any stock split, stock dividend, recapitalization and the
like).

    10.2 Sale of Assets.  In the event that prior to December 31, 2001 GameSpy
shall enter into any agreement, letter of intent or other arrangement with
respect to the sale of all or substantially all of its assets in a transaction
or series of transactions (an "Asset Sale"), then, payable immediately following
the closing of the Asset Sale, HearMe shall be entitled to receive 10% of the
aggregate consideration to GameSpy in the Asset Sale.

    10.3 Equity Financing.  In the event that prior to December 31, 2001 GameSpy
shall enter into any agreement, letter of intent or other arrangement relating
to an equity financing of GameSpy (including, but not limited to, pursuant to
notes or other securities or instruments convertible into equity securities of
GameSpy) in a transaction or series of related transactions resulting in gross
proceeds to GameSpy of an aggregate of at least $1,000,000 (an "Equity
Financing"), then, payable immediately following the closing of the Equity
Financing, HearMe shall be entitled to receive a payment equal to 10% of the
gross proceeds to GameSpy in the Equity Financing.

    10.4 Negotiated Transaction.  Due in significant part to the transfer of the
GameSpy Shares by HearMe to GameSpy and the loss by HearMe of the rights and
benefits of such equity interest in GameSpy, the parties acknowledge and agree
that this Section 10 is a specifically negotiated, agreed upon portion of the
transactions contemplated by this Agreement and that the amounts and payments
set forth in this Section 10 are reasonable and fair in light of the compromise
of HearMe's rights to the full Claimed Amount hereunder and the transfer of the
GameSpy Shares to GameSpy.

    11.  Audit Rights.  HearMe shall have the right to designate independent
accountants to audit GameSpy's books and records upon reasonable notice to
GameSpy and during normal business hours to determine the compliance by GameSpy
of its obligations under Sections 6, 9 and 10 of this Agreement. HearMe shall
have the right to conduct one such audit at any time prior to June 30, 2002.
GameSpy shall cooperate with such independent accountants and provide them with
all information as may be reasonably requested in connection with such audit.
HearMe shall bear the fees and expenses of such independent accountants;
provided, however, that if the audit shall determine the trigger of a liquidated
damages payment by GameSpy to HearMe as outlined in Section 9, then GameSpy
shall bear such fees and expenses.

    12.  Other Agreements.  Notwithstanding anything to the contrary in this
Agreement, the Parties hereby agree that the effect of this Agreement upon
certain provisions of other agreements between the Parties is as follows:

    12.1 Asset Purchase Agreement.  Section 9.3(a) (indemnification by HearMe)
of the APA shall be terminated in its entirety and shall be of no further force
or effect. Section 9.3(b) (indemnification by GameSpy) of the APA shall continue
in full force and effect, and GameSpy shall meet its obligations thereunder.
Notwithstanding Section 9.3(d)(i) of the APA, the representations and warranties
of HearMe contained in the APA shall not survive and have terminated, and no
action can be brought with respect to any breach of any such representation and
warranty.

    12.2 Escrow Agreement.  Pursuant to the Joint Instructions, the Escrow
Agreement shall be terminated in its entirety and shall be of no further force
or effect.

5

--------------------------------------------------------------------------------

    12.3 License Agreements.  In consideration for the transfer of the GameSpy
Shares to GameSpy and the other provisions and agreements set forth herein,
HearMe shall have no liability, now or in the future, under rights of indemnity
or otherwise, under the Non-Exclusive Patent License Agreement dated as of
January 19, 2001 by and between the Parties, the Roger Wilco Source Code License
Agreement dated as of January 19, 2001 by and between the Parties or the
Technology and Source Code License Agreement dated as of January 19, 2001 by and
between the Parties (collectively, the "License Agreements"), except for any
liability resulting from the intentional misconduct or gross negligence of
HearMe, and the Parties agree that any provisions to the contrary in the License
Agreements shall be of no further force or effect.

    13.  Waiver Of Defenses to Enforcement of This Contract.  To the extent
permitted by law, and only to that extent, all Parties hereto waive all public
policy and other defenses, if any exist, to the enforcement of this Agreement or
any part thereof.

    14.  Attorneys Fees and Costs.  Each Party to this Agreement shall bear its
own costs, expenses, and attorneys fees, whether taxable or otherwise, incurred
or arising out of, or in any way related to the matters released herein.

    15.  Severability.  Should this Agreement, or any part of it, be determined
by any court, tribunal, arbitrator, or agency to be unenforceable, void, or
voidable, or should any court, tribunal, arbitrator, or agency refuse or decline
to enforce this Agreement or any part of it, the remainder of this Agreement and
all parts of it shall remain in effect, valid and enforceable.

    16.  Headings.  The various headings used in this Agreement are solely for
the convenience of the Parties and shall not be used to interpret this
Agreement.

    17.  Signature Photocopies and Facsimiles.  A photocopy of a signature or a
facsimile of a signature shall be as valid as an original.

6

--------------------------------------------------------------------------------

    18.  Counterparts.  This Agreement may be executed by way of identical
counterparts, so that there is at least one identical counterpart signed by each
Party. This Agreement shall become effective when so signed and delivered by all
Parties on any combination of identical counterparts, in which case all said
identical counterparts shall be treated as a single Agreement.

    19.  Modifications.  No amendment, change or modification of this Agreement
shall be valid or binding to any extent unless it is in writing and signed by
all of the Parties affected by it.

    20.  Entire Agreement.  This Agreement constitutes the complete, final and
entire agreement among the Parties with respect to the subject matter hereof,
and supercedes any other prior and contemporaneous oral or written agreements,
negotiations and discussions with respect to the subject matter hereof.

    21.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without consideration of
its principles of conflict of laws.

    22.  Arbitration.  

    22.1 All disputes between the Parties arising under, or relating to, this
Agreement shall be resolved by binding arbitration before a single Arbitrator
selected according to the rules of the American Arbitration Association.

    22.2 This agreement to arbitrate will survive the rescission or termination
of this Agreement. All arbitration will be conducted pursuant to and in
accordance with the following order of priority (i) the terms of this Agreement,
(ii) the Commercial Arbitration Rules of the American Arbitration Association,
(iii) the Federal Arbitration Act and (iv) to the extent the foregoing are
inapplicable, unenforceable or invalid, the laws of the State of California. The
arbitrator used will be selected from impartial arbitrators designated by the
American Arbitration Association who are familiar with the nature of the subject
matter of the dispute. Any hearing regarding arbitration will be held in
San Jose, California, or at another location mutually acceptable to the parties.
The arbitrator will use his/her best efforts to conduct the arbitration hearing
no later than three months from the date of the arbitrator's appointment and
will use best efforts to render a decision within four (4) months from such
date.

    22.3 Each party may submit in writing to the other party, and the other
party shall respond to a maximum of any combination of thirty-five (35) (none of
which may be subparts) of the following: interrogatories, demands to produce
documents and requests for admissions. Each party is also entitled to take the
oral deposition of no more than five (5) individuals. Additional discovery may
be permitted upon mutual agreement of the parties. The arbitrator will resolve
any discovery disputes by such pre-hearing conferences as may be needed. All
parties agree that the arbitrator will have the power of subpoena process as
provided by law. Disputes concerning the scope of depositions or document
production, its reasonableness and enforcement of discovery requests will be
subject to agreement by the parties or will be resolved by the arbitrator. All
discovery requests will be subject to the proprietary rights and rights of
privilege and other protections granted by applicable law to the parties and the
arbitrator will adopt procedures to protect such rights. With respect to any
dispute, each party agrees that all discovery activities will be expressly
limited to matters directly relevant to the dispute and the arbitrator will be
required to fully enforce this requirement.

    22.4 An arbitration proceeding commenced pursuant to this Section 22 is a
condition precedent to and is a complete defense to the commencement of any
suit, action or proceeding in any court or before any tribunal with respect to
any dispute. Either party may bring an action in court to compel arbitration.
Any party who fails or refuses to submit to binding arbitration following demand
by the other party shall, if the dispute is within the scope of this Section 20,
bear all costs and expenses incurred by the opposing party in compelling
arbitration.

7

--------------------------------------------------------------------------------

    22.5 The arbitrator is empowered to resolve disputes by summary rulings
substantially similar to summary judgments and motions to dismiss. The
arbitrator will resolve all disputes in accordance with the applicable
substantive law. The arbitrator may grant any remedy or relief deemed just and
equitable and within the scope of this Agreement and may also grant such
ancillary relief as is necessary to make effective any award.

    22.6 Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The decision of the arbitrator will be
enforceable in any court of competent jurisdiction. To the extent permitted by
applicable law, the arbitrator will have the power to award recovery of all
costs and fees (including attorneys' fees, administrative fees, and arbitrator'
fees) to the prevailing party.

    22.7 No provision of, nor the exercise of any rights under, this Agreement
will limit the right of any party, during any dispute, to seek, use, and employ
ancillary or provisional equitable remedies. Such rights may be exercised at any
time except to the extent such action is contrary to an award or decision of the
arbitrator. The pursuit of provisional or ancillary equitable remedies will not
constitute a waiver of the right of any party, including the plaintiff, to
submit a dispute to arbitration, nor render inapplicable the compulsory
arbitration provisions of this Section 22.

    22.8 Unless otherwise ordered by the Arbitrator, (i) each party will be
responsible for one-half of the expenses and fees of the arbitrator and
(ii) each party will bear its own attorney's and expert's fees.

    22.9 Notwithstanding any other provision of this Section 22 no dispute
regarding the ownership of intellectual property will be subject to the dispute
resolution provisions of this Section 22. Any such dispute will be resolved by
negotiation or if the parties are unable to agree, by any court of competent
jurisdiction.

    22.10Except to the extent necessary to enforce the rights of the parties,
the parties agree to keep confidential the existence, content and results of any
arbitration proceeding conducted pursuant to this Section 22.

[Signature Page Follows]

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement is executed by the undersigned as of the
date first set forth above.

HereMe   Dated: September  , 2001
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
GameSpy Industries, Inc.
 
Dated: September  , 2001
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 

9

--------------------------------------------------------------------------------


Exhibit A

ASSIGNMENT SEPARATE FROM CERTIFICATE


    FOR VALUE RECEIVED and in connection with that certain Settlement Agreement
and Mutual General Release and Covenant Not to Sue of even date herewith (the
"Agreement") by and between GameSpy Industries, Inc., a California corporation
(the "Company"), and HearMe, a Delaware corporation ("HearMe"), HearMe hereby
sells, assigns and transfers unto the Company two million three hundred
thirty-two thousand seven hundred forty-three (2,332,743) shares of the Common
Stock of the Company standing in HearMe's name on the Company's books and
represented by Certificate No. 19 and does hereby irrevocably constitute and
appoint              to transfer said stock on the books of the Company with
full power of substitution in the premises.

Dated: September  , 2001             HEARME
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit B

ASSIGNMENT SEPARATE FROM CERTIFICATE


    FOR VALUE RECEIVED and in connection with that certain Settlement Agreement
and Mutual General Release and Covenant Not to Sue of even date herewith (the
"Agreement") by and between GameSpy Industries, Inc., a California corporation
(the "Company"), and HearMe, a Delaware corporation ("HearMe"), HearMe hereby
sells, assigns and transfers unto the Company three hundred sixty thousand seven
hundred thirty-three (360,733) shares of the Common Stock of the Company
standing in HearMe's name on the Company's books and represented by Certificate
No. 20 and does hereby irrevocably constitute and appoint              to
transfer said stock on the books of the Company with full power of substitution
in the premises.

Dated: September  , 2001             HEARME
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit C

JOINT ESCROW AGENT INSTRUCTIONS


September  , 2001

U.S. Bank Trust, National Association
Corporate Trust Services
One California Street, Suite 400
San Francisco, CA 94111
Attention: Ann Gabsby

    Escrow No. 94423020

Dear Ann:

    Pursuant to the Escrow Agreement dated as of January 19, 2001 (the "Escrow
Agreement") by and among GameSpy Industries, Inc., a California corporation
"GameSpy"), HearMe, a Delaware corporation ("HearMe"), and U.S. Bank Trust,
National Association, as escrow agent ("Escrow Agent"), this letter shall
constitute joint instructions of GameSpy and HearMe to Escrow Agent as follows:

    1.  Pursuant to a certain Settlement Agreement and Mutual General Release
and Covenant Not to Sue of even date herewith by and between GameSpy and HearMe,
GameSpy and HearMe have agreed (a) to terminate the Escrow Agreement and the
escrow thereunder, and (b) that HearMe shall transfer the Escrow Shares (as
defined in the Escrow Agreement) to GameSpy.

    2.  As Escrow Agent, you are hereby instructed to deliver the certificate
representing the Escrow Shares to GameSpy at your earliest convenience.
Following such delivery, you shall have no further duties as Escrow Agent
pursuant to the Escrow Agreement.

    If you have any questions or concerns, please do not hesitate to contact
Mark Surfas of GameSpy at (949) 798-4200 or James Schmidt of HearMe at
(650) 429-3900.

    GAMESPY INDUSTRIES, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
HEARME
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE AND COVENANT NOT TO SUE
Exhibit A ASSIGNMENT SEPARATE FROM CERTIFICATE
Exhibit B ASSIGNMENT SEPARATE FROM CERTIFICATE
Exhibit C JOINT ESCROW AGENT INSTRUCTIONS
